RULE [630] 625. JUROR QUALIFICATION FORM, LISTS OF TRIAL JURORS, AND
                CHALLENGE TO THE ARRAY.

(A) JUROR QUALIFICATION FORM AND LISTS OF TRIAL JURORS.

     (1) The officials designated by law to select persons for jury service shall:

            (a) devise, distribute, and maintain juror qualification forms as provided by
            law;

            (b) prepare, publish, and post lists of the names of persons to serve as
            jurors as provided by law;

            (c) upon the request of the attorney for the Commonwealth or the
            defendant's attorney, furnish the list containing the names of prospective
            jurors prepared pursuant to paragraph (A)(1)(b); and

            (d) make available for review and copying copies of the juror qualification
            forms returned by the prospective jurors.

     (2) The information provided on the juror qualification form shall be confidential
     and limited to questions of the jurors’ qualifications.

     (3) The original and any copies of the juror qualification form shall not constitute
     a public record.

(B) CHALLENGE TO THE ARRAY.

     (1) Unless opportunity did not exist prior thereto, a challenge to the array shall
     be made not later than 5 days before the first day of the week the case is listed
     for trial of criminal cases for which the jurors have been summoned and not
     thereafter, and shall be in writing, specifying the facts constituting the ground for
     the challenge.

     (2) A challenge to the array may be made only on the ground that the jurors
     were not selected, drawn, or summoned substantially in accordance with law.


            COMMENT: The qualification, selection, and summoning of
            prospective jurors, as well as related matters, are generally
            dealt with in Chapter 45, Subchapters A-C, of the Judicial
            Code, 42 Pa.C.S. §§ 4501-4503, 4521-4526, 4531-4532.
            "Law" as used in paragraph (B)(2) of this rule is intended to


                                          R-1
     include these Judicial Code provisions. However,
     paragraphs (B)(1) and (2) of this rule are intended to
     supersede the procedures set forth in Section 4526(a) of the
     Judicial Code and that provision is suspended as being
     inconsistent with this rule. See PA. CONST. art. V[.], § 10; 42
     Pa.C.S. § 4526(c). Sections 4526(b) and (d)-(f) of the
     Judicial Code are not affected by this rule.

     Paragraph (A) was amended in 1998 to require that the
     counties use the juror qualification forms provided for in
     Section 4521 of the Judicial Code, 42 Pa.C.S. § 4521. It is
     intended that the attorneys in a case may inspect and copy
     or photograph the jury lists and the qualification forms for the
     prospective jurors summoned for their case. The information
     on the qualification forms is not to be disclosed except as
     provided by this rule or by statute. This rule is different from
     Rule 632, which requires that jurors complete the standard,
     confidential information questionnaire for use during voir
     dire.


     NOTE: Adopted January 24, 1968, effective August 1, 1968;
     Comment revised January 28, 1983, effective July 1, 1983;
     amended September 15, 1993, effective January 1, 1994;
     September 15, 1993 amendments suspended December 17,
     1993 until further Order of the Court; the September 15,
     1993 Order amending Rule 1104 is superseded by the
     September 18, 1998 Order, and Rule 1104 is amended
     September 18, 1998, effective July 1, 1999; amended May
     14, 1999, effective July 1, 1999; renumbered Rule 630
     March 1, 2000, effective April 1, 2000; amended March 28,
     2000, effective July 1, 2000 [.] ; renumbered Rule 625 July
     7, 2015, effective October 1, 2015.




*           *             *             *             *                 *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the September 15, 1993 amendments published at
21 Pa.B. 150 (January 12, 1991). Order suspending, until further
Order of the Court, the September 15, 1993 amendments concerning


                                  R-2
juror information questionnaires published at 24 Pa.B. 333 (January
15, 1994).

Final Report explaining the September 18, 1998 amendments
concerning juror information questionnaires published with the
Court’s Order at 28 Pa.B. 4887 (October 3, 1998).

Final Report explaining the May 14, 1999 amendments placing titles
in paragraphs (A) and (B) published with the Court’s Order at 29
Pa.B. 2778 (May 29, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court's Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the March 28, 2000 amendments concerning
availability and confidentiality of the juror qualification forms
published with the Court’s Order at 30 Pa.B. 1955 (April 15, 2000).

Final Report explaining the July 7, 2015 renumbering of Rule 630 to
Rule 625 published with the Court’s Order at 45 Pa.B.    (          ,
2015).




                                R-3
                               (This is an entirely new rule.)

RULE 626. PRELIMINARY INSTRUCTIONS TO PROSPECTIVE AND SELECTED
          JURORS.

(A) For purposes of this rule,

       (1) the term “prospective jurors” means those persons who have been chosen to
       be part of the panel from which the trial jurors and alternate jurors will be
       selected;

       (2) the term “selected jurors” means those members of the panel who have been
       selected to serve as trial jurors or alternate jurors; and

       (3) the term “jury service” means service as (1) members of the jury array, (2)
       prospective jurors, and (3) selected jurors.

(B) Persons reporting for jury service, upon their arrival for this service, shall be
instructed in their duties while serving as prospective jurors and selected jurors.

(C) At a minimum, the persons reporting for jury service shall be instructed that until
their service as prospective or selected jurors is concluded, they shall not:

       (1) discuss any case in which they have been chosen as prospective jurors or
       selected jurors with others, including other jurors, except as instructed by the
       court;

       (2) read or listen to any news reports about any such case;

       (3) use a computer, cellular phone, or other electronic device with communication
       capabilities while in attendance at trial or during deliberation. These devices may
       be used during breaks or recesses but never may be used to obtain or disclose
       information prohibited in paragraph (C)(4);

       (4) use a computer, cellular phone, or other electronic device with communication
       capabilities, or any other method, to obtain or disclose any information about any
       case in which they have been chosen as prospective or selected jurors.
       Information about the case includes, but is not limited to, the following:

              (i) information about a party, witness, attorney, judge, or court officer;

              (ii) news reports of the case;

              (iii) information collected through juror research using such devices about
              the facts of the case;


                                            R-4
              (iv) information collected through juror research using such devices on
              any topics raised or testimony offered by any witness;

              (v) information collected through juror research using such devices on
              any other topic the juror might think would be helpful in deciding the case.

(D) These instructions shall be repeated:

       (1) to the prospective jurors at the beginning of voir dire;

       (2) to the selected jurors at the commencement of the trial;

       (3) to the selected jurors prior to deliberations; and

       (4) to the selected jurors during trial as the trial judge deems appropriate.

(E) Jurors shall be instructed that they are required to inform the court immediately of
any violation of this rule.


              COMMENT: This rule was adopted in 2015
              in recognition of the fact that the proliferation of personal
              communications devices has provided individuals with an
              unprecedented level of access to information. This access
              has the potential for abuse by prospective jurors who might
              be tempted to perform research about a case for which they
              may be selected. Therefore, the rule requires that
              prospective jurors be instructed at the earliest possible stage
              as to their duty to rely solely on information presented in a
              case and to refrain from discussion about the case, either in
              person or electronically.

              It is recommended that the juror summons also contain the
              language.

              It also is recommended, as an additional means of ensuring
              adherence, that the judge explain to the prospective jurors
              the reason for these restrictions. This explanation should
              include a statement that, in order for the jury system to work
              as intended, absolute impartiality on the part of the jurors is
              necessary. Such impartiality is achieved by restricting the
              information upon which the jurors will base their decision to
              that which is presented in court.



                                            R-5
      NOTE: Adopted July 7, 2015, effective October 1, 2015.

*           *            *            *            *           *



COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the July 7, 2015 adoption of new Rule 626
regarding instructions to prospective jurors published with the
Court’s Order at 45 Pa.B. (        , 2015).




                                R-6
                               (This is an entirely new rule.)


RULE 627. SANCTIONS FOR USE OF PROHIBITED ELECTRONIC DEVICES.

Any individual who violates the provisions of Rule 112(A) prohibiting recording or
broadcasting during a judicial proceeding or who violates the Court’s instructions
required by Rule 626 regarding the use of electronic devices by jurors or who violates
any limitation imposed by a local rule or by the trial judge regarding the prohibited use of
electronic devices during court proceedings:

       (1) may be found in contempt of court and sanctioned in accordance with 42
       Pa.C.S. §4132 et seq.; and

       (2) may be subject to sanctions deemed appropriate by the trial judge, including,
       but not limited to, the confiscation of the electronic device that is used in violation
       of these rules.


              COMMENT: This rule was adopted in 2015 to make clear
              that in addition to the penalties for contempt that may be
              imposed upon an individual who violates these rules or a
              court-imposed restriction on the use of electronic devices
              during court proceedings, such devices may be temporarily
              or permanently confiscated by the court.


              NOTE: Adopted July 7, 2015, effective October 1, 2015.


       *             *              *             *              *              *

       COMMITTEE EXPLANATORY REPORTS:

       Final Report explaining the July 7, 2015 adoption of new Rule 627
       regarding sanctions for use of prohibited communications devices
       published with the Court’s Order at 45 Pa.B. (        , 2015).




                                            R-7
RULE 631. EXAMINATION AND CHALLENGES OF TRIAL JURORS.

(A) Voir dire of prospective trial jurors and prospective alternate jurors shall be
conducted, and the jurors shall be selected, in the presence of a judge, unless the
judge's presence is waived by the attorney for the Commonwealth, the defense
attorney, and the defendant, with the judge's consent.

(B) This oath shall be administered individually or collectively to the prospective jurors:

       "You do solemnly swear by Almighty God (or do declare and affirm) that
       you will answer truthfully all questions that may be put to you concerning
       your qualifications for service as a juror."

(C) Upon completion of the oath, the judge shall instruct the prospective
jurors upon their duties and restrictions while serving as jurors, and of any
sanctions for violation of those duties and restrictions, including those
provided in Rule 626(C) and Rule 627.

[(C)] (D) Voir dire, including the judge's ruling on all proposed questions, shall be
recorded in full unless the recording is waived. The record will be transcribed only upon
written request of either party or order of the judge.

[(D)] (E) Prior to voir dire, each prospective juror shall complete the standard,
confidential juror information questionnaire as provided in Rule 632. The judge may
require the parties to submit in writing a list of proposed questions to be asked of the
jurors regarding their qualifications. The judge may permit the defense and the
prosecution to conduct the examination of prospective jurors or the judge may conduct
the examination. In the latter event, the judge shall permit the defense and the
prosecution to supplement the examination by such further inquiry as the judge deems
proper.

[(E)] (F) In capital cases, the individual voir dire method must be used, unless the
defendant waives that alternative. In non-capital cases, the trial judge shall select one
of the following alternative methods of voir dire, which shall apply to the selection of
both jurors and alternates:

       (1) INDIVIDUAL VOIR DIRE AND CHALLENGE SYSTEM.

              (a) Voir dire of prospective jurors shall be conducted individually and may
              be conducted beyond the hearing and presence of other jurors.

              (b) Challenges, both peremptory and for cause, shall be exercised
              alternately, beginning with the attorney for the Commonwealth, until all


                                           R-8
     jurors are chosen. Challenges shall be exercised immediately after the
     prospective juror is examined. Once accepted by all parties, a prospective
     juror shall not be removed by peremptory challenge. Without declaring a
     mistrial, a judge may allow a challenge for cause at any time before the
     jury begins to deliberate, provided sufficient alternates have been
     selected, or the defendant consents to be tried by a jury of fewer than 12,
     pursuant to Rule 641.

(2) LIST SYSTEM OF CHALLENGES.

     (a) A list of prospective jurors shall be prepared. The list shall contain a
     sufficient number of prospective jurors to total at least 12, plus the number
     of alternates to be selected, plus the total number of peremptory
     challenges (including alternates).

     (b) Prospective jurors may be examined collectively or individually
     regarding their qualifications. If the jurors are examined individually, the
     examination may be conducted beyond the hearing and presence of other
     jurors.

     (c) Challenges for cause shall be exercised orally as soon as the cause is
     determined.

     (d) When a challenge for cause has been sustained, which brings the
     total number on the list below the number of 12 plus alternates, plus
     peremptory challenges (including alternates), additional prospective jurors
     shall be added to the list.

     (e) Each prospective juror subsequently added to the list may be
     examined as set forth in paragraph [(E)(2)(b)] (F)(2)(b).

     (f) When the examination has been completed and all challenges for
     cause have been exercised, peremptory challenges shall then be
     exercised by passing the list between prosecution and defense, with the
     prosecution first striking the name of a prospective juror, followed by the
     defense, and alternating thereafter until all peremptory challenges have
     been exhausted. If either party fails to exhaust all peremptory challenges,
     the jurors last listed shall be stricken. The remaining jurors and alternates
     shall be seated. No one shall disclose which party peremptorily struck any
     juror.




                                  R-9
COMMENT: This rule applies to all cases, regardless of
potential sentence. Formerly there were separate rules for
capital and non-capital cases.

If Alternative [(E)(1)] (F)(1) is used, examination continues
until all peremptory challenges are exhausted or until 12
jurors and 2 alternates are accepted. Challenges must be
exercised immediately after the prospective juror is
questioned. In capital cases, only Alternative [(E)(1)] (F)(1)
may be used unless affirmatively waived by all defendants
and the Commonwealth, with the approval of the trial judge.

If Alternative [(E)(2)] (F)(2)is used, sufficient jurors are
assembled to total 12, plus the number of alternates, plus at
least the permitted number of peremptory challenges
(including alternates). It may be advisable to assemble
additional jurors to encompass challenges for cause.
Prospective jurors may be questioned individually, out of the
presence of other prospective jurors, as in Alternative
[(E)(1)] (F)(1); or prospective jurors may be questioned in
the presence of each other. Jurors may be challenged only
for cause, as the cause arises. If the challenges for cause
reduce the number of prospective jurors below 12, plus
alternates, plus peremptory challenges (including
alternates), new prospective jurors are called and they are
similarly examined. When the examination is completed, the
list is reduced, leaving only 12 jurors to be selected, plus the
number of peremptories to be exercised; and sufficient
additional names to total the number of alternates, plus the
peremptories to be exercised in selecting alternates. The
parties then exercise the peremptory challenges by passing
the list back and forth and by striking names from the list
alternately, beginning with counsel for the prosecution.
Under this system, all peremptory challenges must be
utilized. Alternates are selected from the remaining names
in the same manner. Jurors are not advised by whom each
peremptory challenge was exercised. Also, under
Alternative [(E)(2)] (F)(2), prospective jurors will not know
whether they have been chosen until the challenging
process is complete and the roll is called.

This rule requires that prospective jurors be sworn before
questioning under either Alternative.


                            R - 10
The words in parentheses in the oath shall be inserted when
any of the prospective jurors chooses to affirm rather than
swear to the oath.

Unless the judge's presence during voir dire and the jury
selection process is waived pursuant to paragraph (A), the
judge must be present in the jury selection room during voir
dire and the jury selection process.

Pursuant to paragraph [(D)] (E), which was amended in
1998, and Rule 632, prospective jurors are required to
complete the standard, confidential juror information
questionnaire prior to voir dire. This questionnaire, which
facilitates and expedites voir dire, provides the judge and
attorneys with basic background information about the
jurors, and is intended to be used as an aid in the oral
examination of the jurors.

The point in time prior to voir dire that the questionnaires are
to be completed is left to the discretion of the local officials.
Nothing in this rule is intended to require that the information
questionnaires be mailed to jurors before they appear in
court pursuant to a jury summons.

See Rule 103 for definitions of "capital case" and "voir dire."


NOTE: Adopted January 24, 1968, effective August 1, 1968;
amended May 1, 1970, effective May 4, 1970; amended
June 30, 1975, effective September 28, 1975. The 1975
amendment combined former Rules 1106 and 1107.
Comment revised January 28, 1983, effective July 1, 1983;
amended September 15, 1993, effective January 1, 1994.
The September 15, 1993 amendments suspended
December 17, 1993 until further Order of the Court;
amended February 27, 1995, effective July 1, 1995; the
September 15, 1993 Order amending Rule 1106 is
superseded by the September 18, 1998 Order, and Rule
1106 is amended September 18, 1998, effective July 1,
1999; renumbered Rule 631 and amended March 1, 2000,
effective April 1, 2001[.] ; amended July 7, 2015, effective
October 1, 2015.


                             R - 11
*           *            *               *         *           *



COMMITTEE EXPLANATORY REPORTS:

Report explaining the September 15, 1993 amendments published at
21 Pa.B. 150 (January 12, 1991). Order suspending, until further
Order of the Court, the September 15, 1993 amendments concerning
juror information questionnaires published at 24 Pa.B. 333 (January
15, 1994).

Final Report explaining the February 27, 1995 amendments
published with the Court’s Order at 25 Pa.B. 948 (March 18, 1995).

Final Report explaining the September 18, 1998 amendments
concerning juror information questionnaires published with the
Court’s Order at 28 Pa.B. 4887 (October 3, 1998).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court's Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the July 7, 2015 amendment regarding
instructions to the prospective jurors published with the Court’s
Order at 45 Pa.B.    (       , 2015).




                                R - 12
RULE 632. JUROR INFORMATION QUESTIONNAIRE.


(A) Prior to voir dire:

       (1) Each prospective juror shall complete and verify the standard, confidential
       juror information questionnaire required by paragraph (H) of this rule, and any
       supplemental questionnaire provided by the court.

       (2) The president judge shall designate the method for distributing and
       maintaining the juror information questionnaires.

       (3) The trial judge and the attorneys shall receive copies of the completed
       questionnaires for use during voir dire, and the attorneys shall be given a
       reasonable opportunity to examine the questionnaires.

(B) The information provided by the jurors on the questionnaires shall be confidential
and limited to use for the purpose of jury selection only. Except for disclosures made
during voir dire, or unless the trial judge otherwise orders pursuant to paragraph (F), this
information shall only be made available to the trial judge, the defendant(s) and the
attorney(s) for the defendant(s), and the attorney for the Commonwealth.

(C) The original and any copies of the juror information questionnaires shall not
constitute a public record.

(D) Juror information questionnaires shall be used in conjunction with the examination
of the prospective jurors conducted by the judge or counsel pursuant to Rule 631[(D)]
(E).

(E) If the court adjourns before voir dire is completed, the trial judge may order that the
attorneys be permitted to retain their copies of the questionnaires during the
adjournment. When copies of the questionnaires are permitted to be taken from the
courtroom, the copies:

       (1) shall continue to be subject to the confidentiality requirements
       of this rule, and to the disclosure requirements of paragraph (B); and

       (2) shall not be duplicated, distributed, or published.

The trial judge may make such other order to protect the copies as is appropriate.




                                          R - 13
(F) The original questionnaires of all impaneled jurors shall be retained in a sealed file
and shall be destroyed upon completion of the jurors' service, unless otherwise ordered
by the trial judge. Upon completion of voir dire, all copies of the questionnaires shall be
returned to the trial judge and destroyed, unless otherwise ordered by the trial judge at
the request of the defendant(s), the attorney(s) for the defendant(s), or the attorney for
the Commonwealth.

(G) The original and any copies of questionnaires of all prospective jurors not
impaneled or not selected for any trial shall be destroyed upon completion of the jurors'
service.

(H) The form of the juror information questionnaire shall be as follows:


                        *          *      *

              COMMENT: This rule requires that, prior to voir dire in any
              criminal case, the prospective jurors, including prospective
              alternate jurors, must complete the standard, confidential
              juror information questionnaire required in paragraph (H),
              and that the trial judge and attorneys must automatically be
              given copies of the completed questionnaires in time to
              examine them before voir dire begins. Compare Rule [630]
              625, which provides that attorneys must request copies of
              juror qualification forms for the jurors summoned in their
              case.

              Under paragraph (A)(2), it is intended that the president
              judge of each judicial district may designate procedures for
              submitting the questionnaire to the jurors and maintaining
              them upon completion. For example, some districts may
              choose to mail them along with their jury qualification form,
              while others may desire to have the questionnaire completed
              by the panel of prospective jurors when they report for jury
              service. This rule, however, mandates that the
              questionnaires be completed by each prospective juror to a
              criminal case.

              Each judicial district must provide the jurors with instructions
              for completing the form, and inform them of the procedures
              for maintaining confidentiality of the questionnaires. It is
              expected that each judicial district will inform the jurors that
              the questionnaires will only be used for jury selection.


                                           R - 14
Pursuant to paragraph (C), the juror information
questionnaire is not a public record and therefore may not be
combined in one form with the qualification questionnaire
required by Rule [630]625. However, nothing in this rule
would prohibit the distribution of both questionnaires in the
same mailing.

Under paragraph (B), the information provided by the jurors
is confidential and may be used only for the purpose of jury
selection. Except for disclosures made during voir dire, the
information in the completed questionnaires may not be
disclosed to anyone except the trial judge, the attorneys and
any persons assisting the attorneys in jury selection, such as
a member of the trial team or a consultant hired to assist in
jury selection, the defendant, and any court personnel
designated by the judge. Even once disclosed to such
persons, however, the information in the questionnaires
remains confidential.

Although the defendant may participate in voir dire and have
access to information from the questionnaire, nothing in this
rule is intended to allow a defendant to have a copy of the
questionnaire.

Paragraph (D) makes it clear that juror information
questionnaires are to be used in conjunction with the oral
examination of the prospective jurors, and are not to be used
as a substitute for the oral examination. Juror information
questionnaires facilitate and expedite the voir dire
examination by providing the trial judge and attorneys with
basic background information about the jurors, thereby
eliminating the need for many commonly asked questions.
Although nothing in this rule is intended to preclude oral
questioning during voir dire, the scope of voir dire is within
the discretion of the trial judge. See, e.g., Commonwealth v.
McGrew, 100 A.2d 467 (Pa. 1953) and Rule 631[(D)] (E).

Paragraph (E) provides, upon order of the trial judge, that
only attorneys in the case, subject to strict limitations
imposed by the court, may retain their copies of the juror
information questionnaires during adjournment.




                            R - 15
Paragraph (F) provides the procedures for the collection and
disposition of the original completed questionnaires and
copies for impaneled jurors. Once voir dire is concluded, all
copies of the completed questionnaires are returned to the
official designated by the president judge pursuant to
paragraph (A)(2), and destroyed promptly. The original
completed questionnaires of the impaneled jury must be
retained in a sealed file in the manner prescribed pursuant to
paragraph (A)(2), and destroyed upon the conclusion of the
juror's service, unless the trial judge orders otherwise.
Because the information in the questionnaires is confidential,
the trial judge should only order retention of the original
questionnaires under unusual circumstances. Such a
circumstance would arise, for example, if the questionnaires
were placed at issue for post-verdict review. In that event,
the judge would order the preservation of the questionnaires
in order to make them part of the appellate record.

Under paragraph (G), the original and any copies of the
questionnaires of those jurors not impaneled and not
selected for any jury must be destroyed without exception
upon completion of their service.

There may be situations in which the attorneys and judge
would want to prepare an individualized questionnaire for a
particular case. In this situation, a supplemental
questionnaire would be used together with the standard juror
information questionnaire, and the disclosure and retention
provisions in paragraphs (B) and (F) would apply. See
paragraph (A)(1).


NOTE: Former Rule 1107 rescinded September 28, 1975.
Present Rule 1107 adopted September 15, 1993, effective
January 1, 1994; suspended December 17, 1993 until further
Order of the Court; the September 15, 1993 Order is
superseded by the September 18, 1998 Order, and present
Rule 1107 adopted September 18, 1998, effective July 1,
1999; renumbered Rule 632 and amended March 1, 2000,
effective April 1, 2001; amended May 1, 2005, effective
August 1, 2005; amended July 7, 2015, effective October
1, 2015.



                           R - 16
*           *            *              *         *           *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the September 18, 1998 adoption of new Rule
1107 concerning juror information questionnaires published with the
Court’s Order at 29 Pa.B. 4887 (October 3, 1999).

Final Report explaining the March 1, 2000 reorganization and renumbering
of the rules published with the Court's Order at 30 Pa.B. 1478 (March 18,
2000).

Final Report explaining the May 1, 2005 amendments to the mandatory
juror information questionnaire form published at 35 Pa.B. 2868 (May 14,
2005).

Final Report explaining the July 7, 2015 amendments correcting cross-
references to Rules 625 and 631 published with the Court’s Order at 45
Pa.B. (      , 2015).




                               R - 17
RULE 646. MATERIAL PERMITTED IN POSSESSION OF THE JURY.

(A) Upon retiring, the jury may take with it such exhibits as the trial judge deems
proper, except as provided in paragraph (C).

(B) The trial judge may permit the members of the jury to have for use during
deliberations written copies of the portion of the judge’s charge on the elements of the
offenses, lesser included offenses, and any defense upon which the jury has been
instructed.

      (1) If the judge permits the jury to have written copies of the portion of the
      judge’s charge on the elements of the offenses, lesser included offenses, and
      any defense upon which the jury has been instructed, the judge shall provide that
      portion of the charge in its entirety.

      (2) The judge shall instruct the jury about the use of the written charge. At a
      minimum, the judge shall instruct the jurors that

             (a) the entire charge, written and oral, shall be given equal weight; and

             (b) the jury may submit questions regarding any portion of the charge.

(C) During deliberations, the jury shall not be permitted to have:

      (1) a transcript of any trial testimony;

      (2) a copy of any written or otherwise recorded confession by the defendant;

      (3) a copy of the information or indictment; and

      (4) except as provided in paragraph (B), written jury instructions.

(D) The jurors shall be permitted to have their notes for use during deliberations.


             COMMENT: This rule prohibits the jury from receiving a
             copy of the indictment or information during its deliberations.
             The rule also prohibits the jury from taking into the jury room
             any written or otherwise recorded confession of the
             defendant. In Commonwealth v. Pitts, 450 Pa. 359, 301
A.2d 646, 650 n. 1 (1973), the Court noted that "it would be a
             better procedure not to allow exhibits into the jury room
             which would require expert interpretation."

             The 2009 amendment to paragraph (B) changes the
             procedures in Pennsylvania concerning the jury's access



                                          R - 18
during deliberations to written copies of the judge’s charge
by permitting the judge to provide each member of the jury
with written copies of the portion of the judge’s charge on the
elements of offenses, the lesser included offenses, and the
elements of any potential defenses upon which the jury was
charged for the jurors to use during their deliberations. This
amendment supersedes the line of cases from
Commonwealth v. Baker, 466 Pa. 382, 353 A.2d 406 (1976)
(plurality opinion) and Commonwealth v. Oleynik, 524 Pa.
41, 568 A.2d 1238 (1990), through Commonwealth v.
Karaffa, 551 Pa. 173, 709 A.2d 887 (1998), in which the
Court held it was reversible error to submit written jury
instructions to the jury to the extent these cases would
preclude that portion of the charge containing the elements
of the offense charged, lesser included offenses, and
defenses raised at trial from going to the jury.

It is within the discretion of the trial judge to permit the use of
the written copies of the portions of the charge on the
elements by the jury during deliberations. However, once
the judge permits the use of the written elements, the
elements of all of the offenses, lesser included offenses, and
defenses upon which the jury was charged must be provided
to the jury in writing.

The method of preparing the written instructions to be
provided to the jury is within the discretion of the trial judge.
For example, the instructions do not have to be
contemporaneously transcribed but can be a copy of
previously prepared instructions that the judge has read as
part of the charge that are then provided to the jury for use
during deliberations.

The judge must instruct the jurors concerning the use of
written instructions during deliberations. Paragraph (B)(2)
sets forth the minimum information the judge must explain to
the jurors.

It is strongly recommended the judge instruct the jurors
along the lines of the following:

       Members of the jury, I will now instruct you on the law
       that applies to this case including the elements of
       each offense as well as the elements of the lesser
       included offenses and defenses upon which evidence
       has been provided during this trial. To assist you in


                              R - 19
       your deliberations I will give you a written list of the
       elements of these offenses, lesser included offenses,
       and defenses to use in the jury room.

       If any matter is repeated or stated in different ways in
       my instructions, no emphasis is intended. Do not
       draw any inference because of a repetition. Do not
       single out any individual rule or instruction and ignore
       the others. Do not place greater emphasis on the
       elements of the offenses, lesser included offenses
       and defenses simply because I have provided them to
       you in writing and other instructions are not provided
       in writing. Consider all the instructions as a whole
       and each in the light of the others.

       If, during your deliberations, you have a question or
       feel that you need further assistance or instructions
       from me, write your question on a sheet of paper and
       give it to the court officer who will be standing at the
       jury room door, and who, in turn, will give it to me.
       You may ask questions about any of the instructions
       that I have given to you whether they were given to
       you orally or in writing.

See Rule 647[(A)] (B) (Request for Instructions, Charge to
the Jury, and Preliminary Instructions) concerning the
content of the charge and written requests for instructions to
the jury.

The 1996 amendment adding "or otherwise recorded" in
paragraph (C)(2) is not intended to enlarge or modify what
constitutes a confession under this rule. Rather, the
amendment is only intended to recognize that a confession
can be recorded in a variety of ways. See Commonwealth v.
Foster, 425 Pa.Super. 61, 624 A.2d 144 (1993).

Nothing in this rule is intended to preclude jurors from taking
notes during testimony related to a defendant’s confession
and such notes may be in the jurors’ possession during
deliberations.

Paragraph (D) was added in 2005 to make it clear that the
notes the jurors take pursuant to Rule 644 may be used
during deliberations.




                            R - 20
      NOTE: Rule 1114 adopted January 24, 1968, effective
      August 1, 1968; amended June 28, 1974, effective
      September 1, 1974; Comment revised August 12, 1993,
      effective September 1, 1993; amended January 16, 1996,
      effective July 1, 1996; amended November 18, 1999,
      effective January 1, 2000; renumbered Rule 646 March 1,
      2000, effective April 1, 2001; amended June 30, 2005,
      effective August 1, 2005; amended August 7, 2008,
      effective immediately; amended October 16, 2009,
      effective February 1, 2010; amended June 21, 2012,
      effective in 180 days [.] ; Comment revised July 7, 2015,
      effective October 1, 2105.


*           *            *               *          *             *     *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 12, 1993 Comment revision published
at 22 Pa.B. 3826 (July 25, 1992).

Final Report explaining the January 16, 1996 amendments published
with the Court's Order at 26 Pa.B. 439 (February 3, 1996).

Final Report explaining the changes to paragraph (B) and the
Comment prohibiting written jury instructions going to the jury
published with the Court's Order at 29 Pa.B. 6102 (December 4,
1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the June 30, 2005 amendment concerning
jurors' notes published with the Court's Order at 35 Pa.B. 3917 (July
16, 2005).

Final Report explaining the August 7, 2008 revision of the Comment
concerning jurors' notes related to a defendant's confession
published with the Court's Order at 38 Pa.B. 4606 (August 23, 2008).

Final Report explaining the October 16, 2009 amendment concerning
providing jurors with the elements of the charged offenses in writing


                                R - 21
published with the Court's Order at 39 Pa.B. 6331 (October 31, 2009).

Final Report explaining the June 21, 2012 amendment to paragraph
(C)(3) and the revision of the Comment concerning the former
abolition of the indicting grand jury published with the Court’s Order
at 42 Pa.B. 4140 (July 7, 2012).

Final Report explaining the July 7, 2015 Comment revision correcting
a cross-reference to Rule 647 published with the Court’s Order at 45
Pa.B.    (       , 2015).




                                R - 22
RULE 647. REQUEST FOR INSTRUCTIONS, CHARGE TO THE JURY, AND
PRELIMINARY INSTRUCTIONS.

(A) Before the taking of evidence, the trial judge shall give instructions to the
jurors as provided in Rule 626.

[(A)] (B) Any party may submit to the trial judge written requests for instructions to the
jury. Such requests shall be submitted within a reasonable time before the closing
arguments, and at the same time copies thereof shall be furnished to the other parties.
Before closing arguments, the trial judge shall inform the parties on the record of the
judge's rulings on all written requests and which instructions shall be submitted to the
jury in writing. The trial judge shall charge the jury after the arguments are completed.

[(B)] (C) No portions of the charge nor omissions from the charge may be assigned as
error, unless specific objections are made thereto before the jury retires to deliberate.
All such objections shall be made beyond the hearing of the jury.

[(C)] (D) After the jury has retired to consider its verdict, additional or correctional
instructions may be given by the trial judge in the presence of all parties, except that the
defendant's absence without cause shall not preclude proceeding, as provided in Rule
602.

[(D)] (E) The trial judge may give any other instructions to the jury before the taking of
evidence or at anytime during the trial as the judge deems necessary and appropriate
for the jury's guidance in hearing the case.


              COMMENT: Paragraph [(A)] (B), amended in 1985,
              parallels the procedures in many other jurisdictions which
              require that the trial judge rule on the parties' written
              requests for instructions before closing arguments, that the
              rulings are on the record, and that the judge charge the jury
              after the closing arguments. See, e.g., Fed.R.Crim.P. 30;
              ABA Standards on Trial by Jury, Standard 15-3.6[(a)];
              Uniform Rule of Criminal Procedure 523(b).

              Pursuant to Rule 646 (Material Permitted in Possession of
              the Jury), the judge must determine whether to provide the
              members of the jury with written copies of the portion of the
              judge’s charge on the elements of the offenses, lesser
              included offenses, and any defense upon which the jury has
              been instructed for use during deliberations.



                                           R - 23
Paragraph (A) was added in 2015 to require trial judges
to instruct jurors that they are prohibited from using
computers or cell phones at trial or during deliberation,
and are prohibited from using a computer or other
electronic device or any other method to obtain or
disclose information about the case when they are not
in the courtroom. The amendment prohibits jurors from
reading about or listening to news reports about the
case and prohibits discussion among jurors until
deliberation.

Paragraph [(D)] (E), added in 1985, recognizes the value of
jury instructions to juror comprehension of the trial process.
It is intended that the trial judge determine on a case by
case basis whether instructions before the taking of
evidence or at anytime during trial are appropriate or
necessary to assist the jury in hearing the case. The judge
should determine what instructions to give based on the
particular case, but at a minimum the preliminary
instructions should orient the jurors to the trial procedures
and to their duties and function as jurors. In addition, it is
suggested that the instructions may include such points as
note taking, the elements of the crime charged, presumption
of innocence, burden of proof, and credibility. Furthermore,
if a specific defense is raised by evidence presented during
trial, the judge may want to instruct on the elements of the
defense immediately after it is presented to enable the jury
to properly evaluate the specific defense. See also
Pennsylvania Suggested Standard Criminal Jury
Instructions, Chapter II.


NOTE: Rule 1119 adopted January 24, 1968, effective
August 1, 1968; amended April 23, 1985, effective July 1,
1985; renumbered Rule 647 and amended March 1, 2000,
effective April 1, 2001; Comment revised June 30, 2005,
effective August 1, 2005; amended October 16, 2009,
effective February 1, 2010[.] amended July 7, 2015,
effective October 1, 2015.




                            R - 24
*           *            *              *         *           *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the June 30, 2005 Comment revision
concerning the note taking instruction published with the Court’s
Order at 35 Pa.B. 3917 (July 16, 2005).

Final Report explaining the October 16, 2009 changes adding to the
Comment a cross-reference to Rule 646 published with the Court’s
Order at 39 Pa.B. 6331 (October 31, 2009).

Final Report explaining the July 7, 2015 amendment regarding the
use of personal communications devices and computers by the
jurors published with the Court’s Order at 45 Pa.B. (       ,
2015).




                               R - 25